Case 8:17-cv-00472-WFJ-SPF Document 198 Filed 10/08/20 Page 1 of 2 PageID 4220
           USCA11 Case: 19-11100 Date Filed: 10/08/2020 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

 David J. Smith                                                                     For rules and forms visit
 Clerk of Court                                                                     www.ca11.uscourts.gov


                                         October 08, 2020

 Clerk - Middle District of Florida
 U.S. District Court
 801 N FLORIDA AVE
 TAMPA, FL 33602-3849

 Appeal Number: 19-11100-GG
 Case Style: Peri Domante v. Dish Networks, L.L.C.
 District Court Docket No: 8:17-cv-00472-WFJ-SPF

 A copy of this letter, and the judgment form if noted above, but not a copy of the court's
 decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
 was previously forwarded to counsel and pro se parties on the date it was issued.

 The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
 was previously provided on the date of issuance.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Lois Tunstall
 Phone #: (404) 335-6191

 Enclosure(s)
                                                                     MDT-1 Letter Issuing Mandate
Case 8:17-cv-00472-WFJ-SPF Document 198 Filed 10/08/20 Page 2 of 2 PageID 4221
           USCA11 Case: 19-11100 Date Filed: 10/08/2020 Page: 1 of 1


                            UNITED STATES COURT OF APPEALS
                                  For the Eleventh Circuit
                                      ______________

                                          No. 19-11100
                                         ______________

                                     District Court Docket No.
                                     8:17-cv-00472-WFJ-SPF

 PERI DOMANTE,

                                                    Plaintiff - Appellant,

 versus

 DISH NETWORKS, L.L.C.,

                                              Defendant - Appellee.
                        __________________________________________

                        Appeal from the United States District Court for the
                                    Middle District of Florida
                        __________________________________________

                                           JUDGMENT

 It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
 entered as the judgment of this Court.

                                    Entered: September 09, 2020
                          For the Court: DAVID J. SMITH, Clerk of Court
                                       By: Djuanna H. Clark




 ISSUED AS MANDATE 10/08/2020
